DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Response to Amendment
3.        In an amendment dated, June 8, 2022, claims 1, 7, 8 and 15 are amended and claim 2, 11-13 and 16-18 are canceled. Currently claims 1, 3-10, 14, 15, 19 and 20 are pending.

Response to Arguments
4.        Applicant's arguments filed June 8, 2022, have been fully considered but they are not persuasive. 
         In the remarks filed on June 8, 2022,  applicant argues the combination of prior art of record files to disclose the newly amended claim limitations; Furthermore applicant argues the combination of prior arts. The office respectfully disagrees. As recited in the previous response and reiterated hear again; prior art Anderson et al discloses the use of video camera 18 oriented to image/capture the lecturer 13 through the display screen 10 as the lecturer presents visual information by writing thereon with a marker pen 15, the image of the lecturer 10 and the visual information written by the lecturer 13 upon the display screen. Furthermore video camera 18 oriented perpendicular to the screen. But fails to disclose the method of disposing said camera in relation to the screen or the use of an extension used in mounting said video camera in front of display screen. Thus the office relied upon  prior art Rodriguez et al to show an alternate method of mounting a camera on presentation screen in order to capture content on the screen. Therefore the combination of Anderson et al in view of Rodriguez et al would result  Anderson et al camera 18 (see fig 1) disposed perpendicular to the screen mounted on an extension comprising a distal end and a proximal end, wherein the proximal end of the extension is connected to the frame. Applicant further argues on page 7 of the remarks that Anderson captures both the presenter and the presenter's written information. Yet, including Rodriguez's arm with its camera would not permit the camera to capture both. Here again the office respectfully disagrees. Anderson et al camera 18 (see fig 1) disposed perpendicular to the screen and capable of capturing both the presenter and the presenter's written information. 
        Furthermore, in the interest of expediting prosecution the office relied upon another prior art Keenann et al to show the use of another type of extension arm comprising a distal end (an area the extension where the hinge 74 is disposed), a hinge (74),  and a proximal end (opposite end of extension from where the hinge 74 is disposed) wherein electronic device (i.e. camera or video camera or video projector) can be mounted in front of display screen using extension are having different pivot points. Therefore given prior art of records wherein electronic device (i.e. camera or video camera or video projector) can be mounted in front of display screen using extension arm would have been obvious and would not be patentably distance. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (PG Pub NO 2019/0356878) in view of Rodriguez et al (US Pat NO 6,179,426) and in further view of Keenann et al (Pat NO 6,540,366).

As in claim 1, Anderson et al discloses a device (Fig 1 and Abstract) comprising: 
a display screen; (Fig 1 item 10) 
a frame traversing at least a portion of a perimeter of the display screen; (Fig 1 -4 item 23 and Par 0015) discloses a frame traversing at least a portion of a perimeter of the display screen (10)
wherein the frame comprising a light source injecting light into an edge of the display screen (Anderson et al, Fig 1 item 20 and Par 0015) discloses light source disposed at the edge of display screen (10)
and a video camera (Fig 1 item 18) disclose video camera
But Anderson et al fails to disclose an extension comprising a distal end, a hinge,  and a proximal end, wherein the proximal end of the extension is detachably connected to the frame, and wherein the hinge is configured to fold the extension; and a video camera coupled to the extension; and a control panel affixed to the frame, wherein the control panel controls the light source and operation of the video camera. However Rodriguez et al (Fig 3-13) discloses an extension (arm 108) comprising a distal end (i.e. area away from attachment  or central point near the camera),  a hinge, and a proximal end (i.e. area near attachment/ toward the beginning), wherein the proximal end of the extension (108) is detachably connected to the frame (104) and the hinge (110) is configured to fold the extension [(Fig 3, 11 and col 6 line 44-49) The arm 108 may be rotated out 90.degree. allowing the projection head 106 to pivot from a closed or storage position to an opened or projection position.]; and a video camera (106/756) coupled to the extension (i.e. outer edge) and (Fig 3-4 item 114 and col 7 line 1, 45-47 ) discloses control panel affixed to the frame wherein functions of the projector system (i.e. light, camera, etc.) is controlled using control panel. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Anderson et al device with the teaching of Rodriguez et al such that said video camera would be attached to display screen and have control panel disposed on the frame in order to allow the user an essay access to controller operation of said system while performing an input on said screen and having said camera mounted on an extension would be an alternate method of disposing said camera to yield same predictable result.
furthermore in the interest of expediting prosecution examiner relied upon Keenann et al (Fig 1 and Col ) to show an extension (Fig 4a item 54) comprising a distal end (an area the extension where the hinge 74 is disposed), a hinge (74),  and a proximal end (opposite end of extension from where the hinge 74 is disposed) wherein electronic device (i.e. camera or video camera or video projector) can be mounted in front of display screen using extension are having different pivot points. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Anderson et al in view of Rodriguez et al device with the teaching of Keenann et al such that an alternate extension arm having distal end, hinge and proximal end with different pivot points can be used to mount electronic device (i.e. camera or video camera or video projector) in front of a display screen in order to allow the user an essay position controller (i.e. pointing direction) of an electronic device (i.e. camera or video camera or video projector) attached to extension arm while performing an input on said screen that can be pivoted as desired to yield same predictable result (i.e. mounting said device on extension arm in front of display screen).   

As in claim 3, Anderson et al in view of Rodriguez et al discloses the device of claim 1 further comprising a stand coupled to the frame. Rodriguez et al (Fig 1-2) discloses said device mounted on the wall. But Anderson et al in view of Rodriguez et a fails to explicitly disclose said device comprising a stand coupled to the frame. However it would be obvious to an ordinary skill person in the art at the time of the filing to incorporate a stand coupled to the frame in order to position said device in different location (i.e. top of table) as the user desired.

As in claim 4, Anderson et al in view of Rodriguez et al discloses the device of claim 1, wherein the display screen comprises 
a first surface and a second surface opposite the first surface, (Anderson et al, Fig 1-4) discloses said display having first and second surface opposite to each other
and wherein the extension extends from the second surface. (Rodriguez et al, Fig 3-13) discloses extension (108) extends from the second surface

As in claim 5, Anderson et al in view of Rodriguez et al discloses the device of claim 4, wherein the video camera is coupled to the extension at the distal end [(Rodriguez et al, Fig 3-13) disclose camera is coupled to the extension (108)] and oriented in a direction toward the second surface. (Anderson et al, Anderson et al, Fig 1) discloses a video camera oriented in a direction toward the second surface 

As in claim 6, Anderson et al in view of Rodriguez et al discloses the device of claim 1, wherein the display screen is transparent (Fig 3-4, Par 0007 and claim 1) and comprises a material selected from the group consisting of: glass, acrylic, plexiglass, polycarbonate, cellophane, latex, polyurethane, melamine, vinyl, polyester, and any combination thereof. (Anderson et al, Par 0017 line 1-17) discloses the use of glass on display screen.

As in claim 7, Anderson et al in view of Rodriguez et al discloses the device of claim 1, wherein the video camera (18) comprises a filter (28) blocking the frequency of the injected light. (Anderson et al, Fig 1 and par 0007 and Par 0017 line 41-44) discloses the use of filter that blocks (i.e. eliminates saturation) the frequency of the injected light.

As in claim 8, Anderson et al discloses a method for capturing visual information, the method comprising the steps of: 
injecting, from a light source connected to the frame of a display screen, light into an edge of the display screen. (Anderson et al, Fig 1 item 20 and Par 0018) discloses a light source connected to the frame and injecting light into the display screen 10.
capturing, with a video camera, video comprising information written on the display screen and a presenter creating the information written; processing, via software, the captured video into processed video wherein the step of processing comprises applying a light filter to block a portion of light injected into an edge of the display screen; (Fig 3-4 and Par 0016, Abstract, Par 7-9, 17 and 21) discloses capturing with a video camera an input information (i.e. visual information (e.g. writing, equations, graphs and the like) written by the lecturer) presented on the display screen a video camera disposed facing said display and processing the captured information via software further discloses the use of filter when capturing an image that would be processed wherein the filter blocks (i.e. eliminates saturation) of the injected light into the display.
and transmitting the processed video to a display. (Par 0021) discloses transmitting the processed information (i.e. capturing information) but fails to disclose video camera coupled to an extension coupled to the display screen, wherein the extension comprises a distal end, a hinge, and proximal end, wherein the hinge is configured to fold the extension; . However Rodriguez et al (Fig 3-13) discloses video camera (106/756) coupled to an extension (108) coupled to a frame of display screen (20) comprising a distal end (i.e. area away from attachment  or central point near the camera),  a hinge, and a proximal end (i.e. area near attachment/ toward the beginning), wherein the hinge (110) is configured to fold the extension [(Fig 3, 11 and col 6 line 44-49) The arm 108 may be rotated out 90.degree. allowing the projection head 106 to pivot from a closed or storage position to an opened or projection position.]; and a video camera (106/756) coupled to the extension (i.e. outer edge) and (Fig 3-4 item 114 and col 7 line 1, 45-47 ) discloses control panel affixed to the frame wherein functions of the projector system (i.e. light, camera, etc.) is controlled using control panel. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Anderson et al device with the teaching of Rodriguez et al such that said video camera would be attached to display screen as an alternate method of disposing said camera to yield same predictable result.
furthermore in the interest of expediting prosecution examiner relied upon Keenann et al (Fig 1 and Col ) to show an extension (Fig 4a item 54) comprising a distal end (an area the extension where the hinge 74 is disposed), a hinge (74),  and a proximal end (opposite end of extension from where the hinge 74 is disposed) wherein electronic device (i.e. camera or video camera or video projector) can be mounted in front of display screen using extension are having different pivot points. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Anderson et al in view of Rodriguez et al device with the teaching of Keenann et al such that an alternate extension arm having distal end, hinge and proximal end with different pivot points can be used to mount electronic device (i.e. camera or video camera or video projector) in front of a display screen in order to allow the user an essay position controller (i.e. pointing direction) of an electronic device (i.e. camera or video camera or video projector) attached to extension arm while performing an input on said screen that can be pivoted as desired to yield same predictable result (i.e. mounting said device on extension arm in front of display screen).   

As in claim 9, Anderson et al in view of Rodriguez et al discloses the method of claim 8, wherein processing the captured video comprises reorienting captured multimedia information about a vertical axis. (Anderson et al, Par 0008, 0016 and 0020-0021) discloses captured information via video is processed to reorienting captured multimedia information.

As in claim 10, Anderson et al in view of Rodriguez et al discloses the method of claim 8, wherein processing the captured video comprises superimposing a predetermined image or video. (Anderson et al, fig 3-4) disclose video image that is captured and processed, thus it would be obvious design choice to have predetermined image or video superimposed for verity of reason (i.e. identity of the presenter, or title of topic) other identifying content can be superimposed when transmitting said content.

As in claim 14, Anderson et al in view of Rodriguez et al discloses the method of claim 8, wherein the display screen is transparent (Fig 3-4, Par 0007 and claim 1) and comprises a material selected from the group consisting of: glass, acrylic, plexiglass, polycarbonate, cellophane, latex, polyurethane, melamine, vinyl, polyester, and any combination thereof. (Anderson et al, Par 0017 line 1-17) discloses the use of glass on display screen.

As in claim 15, Anderson et al discloses an apparatus comprising: 
a display screen; (Fig 1 item 10)
 a frame traversing at least a portion of a perimeter of the display screen; (Fig 1 -4 item 23 and Par 0015) discloses a frame traversing at least a portion of a perimeter of the display screen (10) 
wherein the frame comprising a light source injecting light into an edge of the display screen (Anderson et al, Fig 1 item 20 and Par 0015) discloses light source disposed at the edge of display screen (10)
a video camera; (Fig 1 item 18)
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, capturing, with the video camera, video comprising information written on the display screen and a presenter creating the information written; (Fig 3-4 and Par 0016) discloses capturing information (i.e. visual information (e.g. writing, equations, graphs and the like) written by the lecturer) presented on the display screen and processing the captured information. Anderson et al fails to explicitly disclose least one processor and at least one memory. However (Par 0020-0021) discloses said display device having the ability to run program (i.e. software) that is used to process orientation of visual information written on the display screen and said display has the ability to present audio and visual information to either individuals or group audiences through broadcast, streaming, recorded or live presentations. Thus it is obvious and well known to an ordinary skill person in the art at the time of the filing such electronic device that is capable of running such process (i.e. orientation of visual information, broadcasting, streaming, recording or live presentations) would have at least one processor and at least one memory including computer program code in order to processes information on said display device.   
processing, via software, the captured video, wherein the step of processing comprises applying a light filter ; and transmitting the processed video to a remote display. (Par 0021) discloses transmitting the processed information (i.e. capturing information) and (fig 1, 2 item 28) disclose the use of physical filter. Furthermore having filter (i.e. physical or software) within image capturing device is well known in the art. Thus it would have been obvious to an ordinary skilled person in the art at the time of the filing. 
But fails to disclose an extension connected to the frame; a video camera coupled to the extension; a control panel affixed to the frame, wherein the control panel controls the light source and operation of the video camera wherein the extension is connected to the frame at a proximal end of the extension, and wherein the video camera is coupled to a distal end of the extension, the distal end is located opposite the proximal end, and wherein the distal end of the extension comprises a hinge configured to fold the extension; However Rodriguez et al (Fig 3-13) discloses an extension (108) connected to the frame (104); a video camera (106/756) coupled to the extension (108), (Fig 3-4 item 114 and col 7 line 1, 45-47 ) discloses control panel affixed to the frame wherein functions of the projector system (i.e. light, camera, etc.) is controlled using control panel. (Rodriguez et al, Fig 3-13) discloses an extension (108) that is attached to a frame (104) of display screen (20) comprising a distal end (i.e. area away from attachment  or central point that is near the camera),  a hinge, and a proximal end (i.e. area near attachment/ toward the beginning), wherein the hinge (110) is configured to fold the extension [(Fig 3, 11 and col 6 line 44-49) discloses the arm 108 may be rotated out 90.degree. allowing the projection head 106 to pivot from a closed or storage position to an opened or projection position.]. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Anderson et al device with the teaching of Rodriguez et al such that said video camera would be attached to display screen and have control panel disposed on the frame in order to allow the user an essay access to controller operation of said system while performing an input on said screen and having said camera mounted on an extension would be an alternate method of disposing said camera to yield same predictable result.
furthermore in the interest of expediting prosecution examiner relied upon Keenann et al (Fig 1 , 5and Col 5 line 27-30) to show an extension (Fig 4a item 54) comprising a distal end (an area the extension where the hinge 74 is disposed), and wherein the distal end  of the extension arm (54) comprises a hinge (lockable joint 74) configured to fold,  and a proximal end (opposite end of extension from where the hinge 74 is disposed) wherein electronic device (i.e. camera or video camera or video projector) can be mounted in front of display screen using extension are having different pivot points. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Anderson et al in view of Rodriguez et al device with the teaching of Keenann et al such that an alternate extension arm having distal end, hinge and proximal end with different pivot points can be used to mount electronic device (i.e. camera or video camera or video projector) in front of a display screen in order to allow the user an essay position controller (i.e. pointing direction) of an electronic device (i.e. camera or video camera or video projector) attached to extension arm while performing an input on said screen that can be pivoted as desired to yield same predictable result (i.e. mounting said device on extension arm in front of display screen).  
 
As in claim 19, Anderson et al in view of Rodriguez et al discloses the apparatus of claim 15, wherein the display screen comprises 
a first surface and a second surface opposite the first surface, (Fig 1-4) discloses said display having first and second surface opposite to each other
the extension extends from the second surface, Rodriguez et al (Fig 3-13) discloses extension (108) extends from the second surface
and the video camera is oriented in a direction toward the second surface. (Fig 1) discloses video camera is oriented in the direction toward the second surface.

As in claim 20, Anderson et al in view of Rodriguez et al discloses the apparatus of claim 15, wherein the display screen is transparent (Fig 3-4, Par 0007 and claim 1) and comprises a material selected from the group consisting of: glass, acrylic, plexiglass, polycarbonate, cellophane, latex, polyurethane, melamine, vinyl, polyester, and any combination thereof. (Anderson et al, Par 0017 line 1-17) discloses the use of glass on display screen.

Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez, JR et al (2005/0122484) (6604829); German et al (7,832,694); Weber et al (7,673,840); Li et al (6.637,896), Grunwald (4,565,430) and Chang et al (2004/0165389) discloses different extension arm used on mounting electronic device (i.e. camera or video camera or video projector).


10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626
          06/17/2022